                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

JAMES COLE                                                                           PLAINTIFF

v.                                    Case No. 6:19-cv-6136

HOT SPRING COUNTY JAIL                                                              DEFENDANT
                                             ORDER

       Before the Court is the Report and Recommendation filed March 11, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 8). Judge Bryant recommends that this case be dismissed because Plaintiff has failed to

keep the Court apprised of his current address and failed to prosecute this case.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).         Therefore, the Court adopts the Report and

Recommendation (ECF No. 8) in toto. Accordingly, Plaintiff’s Complaint is hereby DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 31st day of March, 2020.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
